DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 5, 2021 has been entered.

Response to Amendment
The amendments filed on August 5, 2021 have been entered.
Claims 1, 6, 8, 10 have been amended.
Claim 12 has been cancelled. 
Claims 13 and 14 have been added.

Response to Arguments
Applicant’s arguments filed on August 5, 2021 have been fully considered but are not persuasive. 

Applicant’s first argument:



Examiner‘s response to applicant’s first argument:
Examiner respectfully disagrees. Applicant argues that Danner fails to teach "modify the raw medical data to generate modified medical data based on a modification instruction generated by and received from a server," where the modification instruction is "for modifying specific information in the raw medical data," and the specific information is "specified in the modification instruction generated by the server," without providing additional detail, however as presented below Danner teaches this new subject matter  ([0024] Fig. 2 server is the elements medical imaging server and masking template server, template has the instruction to redact the raw medical data)([0057] Fig. 6 shows how the server manages the medical image modifications {masking} in the system before sending out the images to the client or other entity){examiner interprets the original image as a raw medical data, and masked image is the modified medical data}. Examiner interprets that the masking template server and medical imaging server (elements 12 and 16 in Fig. 2) are sending the modification instructions to the image processing system (element 14 in Fig. 2). Furthermore, the identification data and other data associated with the medical image is the specific information. 

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321‐ 22, 13 USPQ2d 1320, 1321‐22 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel‐Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004). 

Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

s 1-11, and 13-14 are rejected under 35 U.S.C. 103 as being un-patentable over Vlach et al (”Vlach”, US 9021161 B2) hereinafter Vlach, in view of Danner et al. (“Danner”, US 20160203264 A1) hereinafter Danner, and further view of Kirkup (“Kirkup”, US 20060094442 A1) hereinafter Kirkup. 

Regarding claim 1, Vlach teaches a medical data communication apparatus ([Col. 7 Lines 27-45] Fig. 5 shows a medical data communication apparatus with the elements 105, 110 and 510) comprising: 
A processor configured to ([Col. 4 Line 20-23] processor programmed to obtain ECG data from the subject interface and store the ECG data in the non-volatile memory):
Acquire a raw medical data of a subject output ([Col. 6 Lines 10-13] Electro-Cardiogram data {raw medical data} from a subject {patient}) ([Col. 7 Lines 32-35] data collection unit 105 in Fig. 5) from a medical device ([Col. 6 Lines 10-15] self-assessment kit 100 {electro-cardiogram medical data collection} in Fig. 1), the medical device being connected for communication with the medical data communication apparatus via a first communication interface without an external network intervening therebetween, the first communication interface being a physical communication interface ([Col. 7 Lines 34-37] data collector {element 105 in Fig. 5} connects with the computer using a USB {first communication interface} connection without external network connection),
the server being connected for communication with the medical data communication apparatus through via a second communication interface that is connected for communication with the external network and is separate from the first communication interface, the second communication interface being a network communication interface, ([Col. 7 Lines 40-50] the remote data processing center {has server} {element 520 in Fig. 5} connected with the three elements {510, 105, and 110} through external network element 515 as depicted in Fig. 5) )([Col. 7 Lines 55-65] the computer 510  has a networking and processor {communication unit –second communication interface could be Ethernet or wireless or other types} to communicate with the remote processing center 520 through the network 515 as depicted in Fig. 5, first communication interface is USB connection and the second communication interface is Ethernet or other types and they are different.) ([Col. 3 Lines 5-10] uploading the medical data from the device to the remote processing center {where the server is located})([Col. 7 Lines 55-65] the computer 510 has a networking and processor {communication unit –second communication interface could be Ethernet or wireless or other types} to communicate with the remote processing center 520 through the network 515 as depicted in Fig. 5) 
based on a request from the server ([Col. 3 Lines 18-25] a program code has to be available including a link to a website {server}).
 Vlach does not explicitly teach modify the raw medical data to generate modified medical data based on a modification instruction generated by and received from a server, the modification instruction being for modifying specific information in the raw medical data, the specific information being specified in the modification instruction generated by the server, and output the modified medical data via the second communication interface, however
Danner teaches modify the raw medical data to generate modified medical data based on a modification instruction generated by and received from a server ([0024] Fig. 2 server is the elements medical imaging server and masking template server, template has the instruction to redact the raw medical data)([0057] Fig. 6 shows how the server manages the medical image modifications {masking} in the system before sending out the images to the client or other entity){examiner interprets the original image as a raw medical data, and masked image is the modified medical data},  the modification instruction being for modifying specific information in the raw medical data, the specific information being specified in the modification instruction generated by the server,
([0024] Fig. 2 server is the elements medical imaging server and masking template server, template has the instruction to redact the raw medical data, sensitive or identifying information is the specific information) ([0057] Fig. 6 Step 88  redact or mask sensitive or identifying information burned therein,)([0059] Step 108 in Fig. 7 masking template is applied to the image to redact sensitive or identifying information)([0062])
Output the modified data via the second communication interface ([0024] image processing system 14 processes the medical image to redact or mask any sensitive or identifying information contained therein. imaging processing system 14 applies the appropriate masking template to the medical image so that any sensitive or identifying information contained in the image is redacted and/or hidden from view.)([0025] User system 18 is representative of one or more user systems that are associated with parties and other users that will receive the processed image from image processing system 12.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Vlach in view of Danner in order to modify the medical data based on instruction from the server and output the modified data because it would help the server protect certain high sensitive information within the medical data before it is sent out. 

Vlach does not explicitly teach permit external output of the raw medical data only when the external output is requested via the first communication interface; and prohibit the external output of the medical data when the external output is requested via the second communication interface, however 
Kirkup teaches permit external output of the raw medical data only when the external output is requested via the first communication interface ([0027] Fig. 2 mobile communication devices with physical interface (USB) and input/output wireless ports)([0013]  method for achieving enhanced security in a wireless/wired mobile communication device by automatically blocking wireless communication when connected for wired communication.); and 
prohibit the external output of the raw medical data when the external output is requested via the second communication interface ([0027] Fig. 2 mobile communication devices with physical interface (USB) and input/output wireless ports)([0013]  method for achieving enhanced security in a wireless/wired mobile communication device by automatically blocking wireless communication when connected for wired communication.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Vlach in view of Kirkup in order to permit or prohibit certain data from being sent externally because it would provide more assurance to enhance security features when sending confidential to certain specification utilizing specific communication interfaces and methods. 

Regarding claim 2, Vlach, Danner and Kirkup teach the medical data communication apparatus according to claim 1. 
Vlach does not explicitly teach wherein the raw medical data includes image information of the subject, and the processor is configured to perform a mask processing on at least a part of the image information based on the modification instruction to generate the modified medical data, however
Danner wherein the raw medical data includes image information of the subject ([0064] Fig. 8 {A & B} shows standard raw medical image of subject), and the processor is configured to perform a mask processing on at least a part of the image information based on the modification instruction to generate the modified medical data ([0024] the image processing system in Fig. 1 {element 14} processes the medical image to redact or mask any sensitive or identifying information contained in the image).


Regarding claim 3, Vlach, Danner and Kirkup teach the medical data communication apparatus according to claim 1. 
Vlach does not explicitly teach wherein the medical data includes image information of the subject, and the processor is configured to replace the image information with a computer graphic based on the modification instruction generate the modified medical data.
Danner teaches wherein the medical data includes image information of the subject ([0064] Fig. 8 {A & B} shows standard medical image of subject), and the processor is configured to replace the image information with a computer graphic  based on the modification instruction generate the modified medical data ([0024] the image processing system in Fig. 1 {element 14} processes the medical image to redact or mask any sensitive or identifying information contained in the image, redacting means changing or replacing the pixels in certain parts of the medical image with another pixel using a template {modification instruction}).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Vlach in view of Danner in order to replace image information with a computer graphic based on modification instruction because it would address privacy concerns in the use and sharing of images and will provide protection to the privacy information contained in the medical image and provide more assurance to mask any identification information within the medical image.  
Regarding claim 4, Vlach, Danner and Kirkup teach the medical data communication apparatus according to claim 1. 
Vlach does not teach explicitly teach wherein the raw medical data includes a description section in which information attributed to the subject is described, and when the attributed information described in the description section is modified based on the modification instruction generate the modified medical data, the processor is configured to make a search as to whether the described attributed information is included in a section other than the description section in the modified medical data, and modify the attributed information found in the search, however
Danner teaches wherein the raw medical data includes a description section in which information attributed to the subject is described ([0021] the raw medical image has information such identification data and other data), and when the attributed information described in the description section is modified based on the modification instruction generate the modified medical data ([0021] the masking module is configured to determine {search} and obtain the identification data and other data from the medical image), the processor is configured to make a search as to whether the described attributed information is included in a section other than the description section in the modified medical data, and modify the attributed information found in the search ([0021] the masking module is configured to determine {search} and obtain the identification data and other data from the medical image and identify the appropriate masking template corresponding to the image)([0065] Fig. 9A and Fig. 9B show how patient name, age, sex, and patient ID have been all searched and then redacted and masked).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Vlach in view of Danner in order for attributed information in the 

Regarding claim 5, Vlach, Danner and Kirkup teach the medical data communication apparatus according to claim 1. 
Vlach teaches a server ([0024] Fig. 2 server is the elements medical imaging server and masking template server, template has the instruction to redact the raw medical data, sensitive or identifying information is the specific information) ([Col. 7 Line 55-60] data processing center 520 in Fig. 5 has server {element 530}) connected for communication with the medical data communication apparatus according to claim 1 ([Col. 7 Lines 27-45] Fig. 5 shows a medical data communication apparatus with the elements 105, 110 and 510 ) through the external network ([Col. 7 Line 39] Fig. 5 shows the network 515 connecting the data processing center {has a server 530} with the medical apparatus kit {510, 105 and 110}), 
the server comprises a processor ([Col. 7 Lines 55-60] The data processing center 520 includes a computer 530 that analyzes the physiological data for abnormal and/or clinically significant events),
Vlach does not explicitly teach transmit the modification instruction through the external network before the server receives the modified medical, and receive the modified medical data through the external network, and receive the modified medical data through the external network, however
transmit the modification instruction ([0024] Fig. 2 server is the elements medical imaging server and masking template server, template has the instruction to redact the raw medical data, sensitive or identifying information is the specific information) ([0057] Fig. 6 shows how the server manages the medical image modifications {masking} in the system before sending out to the client or other entity) through the external network ( [0022] the server, and image processing system and Masking template server are connected through external network {element 24 in Fig. 1}) before the server receives the medical data ([0024] Before a medical image containing sensitive information, such as burned-in sensitive or identifying information is shared, such as for data collection or research purposes, image processing system 14 receives the medical image from one or more medical imaging systems/servers 12 for processing. Such systems/servers 12 may be located in a variety of different facilities, such as hospitals, surgery centers, imaging centers, doctors' offices, etc.  retrieve one or more the masking templates corresponding to the medical images that are being processed, based on the determined identification data and other data from the medical image. After receiving this masking template from the one or more masking template servers 16, imaging processing system 14 applies the appropriate masking template to the medical image so that any sensitive or identifying information contained in the image is redacted and/or hidden from view.)([0025]), and
receive the modified medical data through the external network ([0024] image processing system 14 processes the medical image to redact or mask any sensitive or identifying information contained therein. imaging processing system 14 applies the appropriate masking template to the medical image so that any sensitive or identifying information contained in the image is redacted and/or hidden from view.)([0025] User system 18 is representative of one or more user systems that are associated with parties and other users that will receive the processed image from image processing system 12.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Vlach in view of Danner in order to transmit the modification instruction and received the modified medical data through an external network because it would help the server manage the medical data modifications according to specific standards and protect the medical data 

Regarding claim 6: Claim 6 can be rejected with the same reasoning as claim 1.

Regarding claim 7: Claim 7 can be rejected with the same reasoning as claim 5.

Regarding claim 8: Claim 8 can be rejected with the same reasoning as claim 6.

Regarding claim 9: Claim 9 can be rejected with the same reasoning as claim 5.

Regarding claim 10: Vlach teaches a system comprising: 
a medical data communication apparatus ([Col. 7 Lines 27-45] Fig. 5 shows a medical data communication apparatus with the elements 105, 110 and 510); 
and a server ([Col. 7 Line 55-60] data processing center 520 in Fig. 5 has server {element 530}), wherein 
the medical data communication apparatus comprises a processor configured to ([Col. 4 Line 20-23] processor programmed to obtain ECG data from the subject interface and store the ECG data in the non-volatile memory): 
acquire raw medical data of a subject output from a medical device ([Col. 6 Lines 10-13] Electro-Cardiogram data {medical data} from a subject {patient}) ([Col. 7 Lines 32-35] data collection unit 105 in Fig. 5) from a medical device ([Col. 6 Lines 10-15] self-assessment kit 100 {electro-cardiogram medical data collection} in Fig. 1), the medical device being connected for communication with the medical data communication apparatus via a first communication interface without an external network ([Col. 7 Lines 34-37] data collector {element 105 in Fig. 5} connects with the computer using a USB {first communication interface} connection without external network connection);
the server being connected for communication with the medical data communication apparatus through via a second communication interface that is connected for communication with the external network and is separate from the first communication interface, the second communication interface being a network communication interface, ([Col. 7 Lines 40-50] the remote data processing center {has server} {element 520 in Fig. 5} connected with the three elements {510, 105, and 110} through external network element 515 as depicted in Fig. 5) )([Col. 7 Lines 55-65] the computer 510  has a networking and processor {communication unit –second communication interface could be Ethernet or wireless or other types} to communicate with the remote processing center 520 through the network 515 as depicted in Fig. 5, first communication interface is USB connection and the second communication interface is Ethernet or other types and they are different.) (Vlach [Col. 3 Lines 5-10] uploading the medical data from the device to the remote processing center {where the server is located})([Col. 7 Lines 55-65] the computer 510  has a networking and processor {communication unit –second communication interface could be Ethernet or wireless or other types} to communicate with the remote processing center 520 through the network 515 as depicted in Fig. 5) 
based on a request from the server ([Col. 3 Lines 18-25] a program code has to be available including a link to a website {server}).
the server comprises a processor ([Col. 7 Lines 55-60] The data processing center 520 includes a computer 530 that analyzes the physiological data for abnormal and/or clinically significant events),

Vlach does not explicitly teach modify the raw medical data to generate the modified medical data based on a modification instruction generated and received from a server, the modification 
modify the raw medical data to generate the modified medical data based on a modification instruction generated and received from a server ([0024] Fig. 2 server is the elements medical imaging server and masking template server, template has the instruction to redact the raw medical data, sensitive or identifying information is the specific information) ([0057] Fig. 6 shows how the server manages the medical image modifications {masking} in the system before sending out the images to the client or other entity),  the modification instruction being for modifying specific information in the raw medical data, the specific information being specified in the modification instruction generated by the server ([0024] Fig. 2 server is the elements medical imaging server and masking template server, template has the instruction to redact the raw medical data, sensitive or identifying information is the specific information) ([0057] Fig. 6 Step 88  redact or mask sensitive or identifying information burned therein,)([0059] Step 108 in Fig. 7 masking template is applied to the image to redact sensitive or identifying information)([0062])
Output the modified data via the second communication interface ([0024] image processing system 14 processes the medical image to redact or mask any sensitive or identifying information contained therein. imaging processing system 14 applies the appropriate masking template to the medical image so that any sensitive or identifying information contained in the image is redacted and/or hidden from view.)([0025] User system 18 is representative of one or more user systems that are associated with parties and other users that will receive the processed image from image processing system 12.)
transmit the modification instruction ([0057] Fig. 6 shows how the server manages the medical image modifications {masking} in the system before sending out to the client or other entity) through the external network ( [0022] the server, and image processing system and Masking template server are connected through external network {element 24 in Fig. 1}) before the server receives the medical data ([0024] Before a medical image containing sensitive information, such as burned-in sensitive or identifying information is shared, such as for data collection or research purposes, image processing system 14 receives the medical image from one or more medical imaging systems/servers 12 for processing. image processing system 14 processes the medical image to redact or mask any sensitive or identifying information contained therein. Image processing system 14 is configured to process the image and determine identification data and other data associated with the medical image, to communicate with one or more masking template servers 16, and retrieve one or more the masking templates corresponding to the medical images that are being processed, based on the determined identification data and other data from the medical image. The identification data, described in more detail below, thus provides a link to the most appropriate masking template and informs image processing system 14 and/or masking template server 16 of the appropriate masking template corresponding to the current medical image to be processed in accordance with the invention. After receiving this masking template from the one or more masking template servers 16, imaging processing system 14 applies the appropriate masking template to the medical image so that any sensitive or identifying information contained in the image is redacted and/or hidden from view. In that way, the image might be further processed and or transmitted without concern to various parties)([0025]), and
([0024] After receiving this masking template from the one or more masking template servers 16, imaging processing system 14 applies the appropriate masking template to the medical image so that any sensitive or identifying information contained in the image is redacted and/or hidden from view. In that way, the image might be further processed and or transmitted without concern to various parties)([0025]),
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Vlach in view of Danner in order to modify the medical data based on instruction from the server, output the modified data, transmit the modification instruction and received the modified medical data through the external network because it would help the server protect certain high sensitive information within the medical data before it is sent out. 

Vlach does not explicitly teach permit external output of the raw medical data only when the external output is requested via the first communication interface; and prohibit the external output of the raw medical data when the external output is requested via the second communication interface, however
Kirkup teaches permit external output of the medical data only when the external output is performed via the first communication interface ([0027] Fig. 2 mobile communication devices with physical interface (USB) and input/output wireless ports)([0013]  method for achieving enhanced security in a wireless/wired mobile communication device by automatically blocking wireless communication when connected for wired communication.); and 
prohibit the external output of the medical data when the external output is performed through the second communication interface ([0027] Fig. 2 mobile communication devices with physical interface (USB) and input/output wireless ports)([0013]  method for achieving enhanced security in a wireless/wired mobile communication device by automatically blocking wireless communication when connected for wired communication.)

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Vlach in view of Kirkup in order to permit or prohibit certain data from being sent externally because it would provide more assurance to enhance security features when sending confidential to certain specification utilizing specific communication interfaces and methods. 

Regarding claim 11: Vlach, Danner and Kirkup teach the system according to claim 10. 
Vlach teaches a terminal connected to the external network ([Col. 7 Lines 55-65] elements 533 and 534 are the terminal in Fig. 5, The medical professional can review the reported arrhythmias in the subject's ECG signal from a display device 533 connected the computer 530 and provide feedback via input device 534 to the computer 530 as to which events were accurately identified and which events were inaccurately identified), 
wherein the processor of the server is configured to provide medical data to the terminal based upon a request received from the terminal ([Col. 7 Lines 55-65] elements 533 and 534 are the terminal in Fig. 5, The data processing center 520 includes a computer 530 {server} that analyzes the physiological data for abnormal and/or clinically significant events. The computer 530 can determine, using predefined algorithms, arrhythmias in the subject's ECG data and can provide a report to a medical professional 540, such as a medical technician and/or a doctor. The medical professional can review the reported arrhythmias in the subject's ECG signal from a display device 533 connected the computer 530 and provide feedback via input device 534 to the computer 530 as to which events were accurately identified and which events were inaccurately identified), and 
([Col. 7 Lines 55-65] The data processing center 520 includes a computer 530 {server} that analyzes the physiological data for abnormal and/or clinically significant events. The computer 530 can determine, using predefined algorithms, arrhythmias in the subject's ECG data and can provide a report to a medical professional 540, such as a medical technician and/or a doctor. The medical professional can review the reported arrhythmias in the subject's ECG signal from a display device 533 connected the computer 530 and provide feedback via input device 534 to the computer 530 as to which events were accurately identified and which events were inaccurately identified).
Vlach does not teach modified medical data, however
Danner teaches the modified medical data ([0024] image processing
system 14 processes the medical image to redact or mask any sensitive or identifying information contained therein. Image processing system 14 is configured to process the image and determine identification data and other data associated with the medical image, to communicate with one or more masking template servers 16, and retrieve one or more the masking templates corresponding to the medical images that are being processed, based on the determined identification data and other data from the medical image.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Vlach in view of Danner in order to display the modified medical data because it would protect certain high sensitive information and private patient’s information from being used or displayed by other parties. 

Regarding claim 13: Vlach, Danner and Kirkup teach the system according to claim 1. 

Danner teaches wherein the modification of the specific information includes replacing the specification with predetermined text ([0046] the identification data that is used for determining and selecting an appropriate masking template in accordance with the invention, may include pixel data that is sampled from the medical image 52 and processed as described herein. To that end, masking module 54 is configured to sample one or more pixel blocks from the medical image 52, with each pixel block including one or more adjacent pixels. For example, a block could be a single pixel or a plurality of pixels. As another example, a sampled pixel block could form the area of a square, rectangle, line, or some other shape in the reviewed and processed image. The masking module is configured to do the sampling at positions in the image that are either at randomized coordinates within the image or at predetermined coordinates within the medical image 52.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Vlach in view of Danner in order to replace the specification with predetermined text because it would protect certain high sensitive information and private patient’s information from being used or displayed by other parties. 

Regarding claim 14: Vlach, Danner and Kirkup teach the system according to claim 1.
 Vlach does not explicitly teach wherein the processor is further configured to upon reception of the modification instruction from the server, search for each occurrence of the specific information in the raw medical data, however
Danner teaches wherein the processor is further configured to upon reception of the modification instruction from the server, search for each occurrence of the specific information ([0024] Fig. 1 image processing system 14 processes the medical image to redact or mask any sensitive or identifying information contained therein. Image processing system 14 is configured to process the image and determine identification data and other data associated with the medical image, to communicate with one or more masking template servers 16, and retrieve one or more the masking templates corresponding to the medical images that are being processed, based on the determined identification data and other data from the medical image.){examiner interprets process the medical image to redact or mask as searching for occurrence of the specific information}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Vlach in view of Danner in order to search for each occurrence of the specific information in the raw medical data because it would protect certain high sensitive information and private patient’s information from being used or displayed by other parties. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                        
 /JOHN A FOLLANSBEE/ Supervisory Patent Examiner, Art Unit 2444